Citation Nr: 0205261	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  00-22 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for memory loss claimed 
as due to an undiagnosed illness.

3.  Entitlement to service connection for migraine headaches 
claimed as due to an undiagnosed illness.

(The issues of entitlement to service connection for swollen 
right ankle and hands claimed as due to an undiagnosed 
illness, and entitlement to service connection for an 
unspecified dermatitis claimed as due to an undiagnosed 
illness will be subjects of a later decision by the Board of 
Veterans' Appeals (Board).)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


INTRODUCTION

The veteran had active service from August 14, 1984, to 
August 13, 1987, and from October 11, 1990, until May 14, 
1991. 

This matter comes before the Board on appeal from a February 
2000 rating action by the RO.  The veteran appeared for a 
hearing before a RO hearing officer in December 2000.  By a 
November 2001 rating decision, the hearing officer granted 
service connection for chronic lymphedema of the left lower 
extremity and evaluated it as 20 percent disabling based on 
swelling in the extremity, including at the ankle.  The 
veteran was notified of that decision and did not appeal.  As 
a result, that issue is not presently before the Board, and 
the remaining question of service connection for swelling is 
characterized as swelling affecting the right ankle and 
hands.

The Board notes that, in her substantive appeal of October 
2000, the veteran indicated a desire to have a hearing before 
a member of the Board.  At the December 2000 hearing before 
the RO hearing officer, it was noted that the veteran's 
hearing options before the Board were explained.  This 
explanation included advising the veteran that she could 
exercise an option to have a hearing before the Board at a 
later time, and that she needed to clearly state whether she 
wanted a hearing before the Board in any future 
correspondence that dealt with her appeal.  Being duly 
advised, the veteran left blank the hearing options block on 
a VA Form 9 that she submitted in December 2001.  Similarly, 
her representative, The American Legion, made no mention of a 
desire for such a hearing in written presentations made in 
March 2002.  These actions reflect an informed decision on 
the veteran's part not to exercise the option for a Board 
hearing.

The Board is undertaking additional development on the issues 
of service connection for an unspecified dermatitis, service 
connection for a swollen right ankle, and service connection 
for swollen hands.  This additional evidentiary development 
is taken pursuant to authority granted by 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the development is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response by the veteran to the notice, the 
Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  Migraine headache, which constitutes a known clinical 
diagnosis, was not present during active service and is not 
shown to be related to service or to any incident of service 
origin.

2.  The veteran exhibits no objective indications of memory 
loss, and memory loss was not shown during service.

3.  A major depressive disorder, which constitutes a known 
clinical diagnosis, was not present during active service and 
has not been shown to be related to service or to any 
incident of service origin.


CONCLUSIONS OF LAW

1.  The veteran does not have a migraine headache disability 
that is the result of disease or injury incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 U.S.C.A. § 1117 (West Supp. 2001) (as amended by 
The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)); 
38 C.F.R. §§ 3.303, 3.317 (2001).

2.  The veteran does not experience memory loss that is the 
result of disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 U.S.C.A. 
§ 1117 (West Supp. 2001) (as amended by The Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)); 38 C.F.R. 
§§ 3.303, 3.317 (2001).

3.  The veteran does not have a major depressive disorder 
that is the result of disease or injury incurred in, or 
aggravated by, service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 U.S.C.A. § 1117 (West Supp. 2001) (as amended by 
The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)); 
38 C.F.R. §§ 3.303, 3.317 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that her illnesses or conditions are 
symptoms of an undiagnosed illness which resulted from 
exposure to various environmental hazards during service in 
Southwest Asia.  (She was awarded a Southwest Asia service 
medal, an indication of her service in that theater of 
operations during the Persian Gulf War.)

I.  Applicable Law

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting service, was aggravated 
by it.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2001).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).

Prior to December 2001, section 1117, Title 38 of the United 
States Code, provided for the enactment of regulations for 
compensation for disabilities occurring in Persian Gulf 
veterans.  In accordance with this authorization, VA 
promulgated 38 C.F.R. § 3.317, the provisions of which are 
outlined below.  On December 27, 2001, the statute was 
amended to authorize compensation of Gulf War Veterans who 
have a qualifying chronic disability that becomes manifest 
during service in Southwest Asia during the Gulf War or to a 
degree of 10 percent during the presumptive period 
thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  
38 U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (Dec. 27, 2001)).  

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001 interim final rule, provides that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(November 9, 2001).

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This section also provides that 
disabilities that have existed for 6 months or more and 
disabilities that show intermittent episodes of improvement 
and worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be measured 
from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability 
first became manifest.

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

II.  Service Connection for Migraine Headaches

At the December 2000 RO hearing, the veteran testified that 
she experienced headaches during service and more severely 
after service.  Service medical records do not reflect any 
complaints of, or treatment for, migraine headache during the 
veteran's active service.  Although a notation of headaches 
was indicated in a prenatal visit chart, this was not during 
active service and did not involve migraine headache.  The 
medical evidence shows the earliest report of headaches 
thereafter was in a treatment record dated in September 1997, 
reflecting complaints of generalized headaches for three 
days.  That examiner assessed headaches.  Thereafter, the 
veteran was diagnosed with migraine headache by two VA 
examiners.  In a VA examination report dated in September 
1999, the first examiner related a history of migraine 
headaches off and on for the previous year.  The examiner's 
impression was of migraines without aura.  In a second VA 
examination report from February 2001, another examiner 
reported an impression of migraine headaches without aura, 
two per month that were short-lived and well controlled by 
Darvocet.  Given this evidence, the Board is of the view 
that, although the evidence shows migraine headache, the 
evidence does not show any connection between the present 
diagnosis and any event during active service.

The Board finds that the veteran's migraine headaches do not 
warrant an award of service connection under 38 U.S.C.A. 
§ 1117, as amended.  In this regard, the Board observes that 
migraine headache is a known clinical diagnosis that has not 
yet been determined by VA to warrant a presumption of service 
connection under the statute.  Additionally, it does not 
constitute an unexplained chronic multi-symptom illness 
defined by a cluster of signs or symptoms.  Given that the 
complained-of headaches are accounted for by this known 
clinical diagnosis, and because they did not have their 
origin during a period of active duty service, service 
connection for migraine headaches is denied.  


III.  Service Connection for Memory Loss

Absent from the evidence of record is any indication of 
memory loss, except for the veteran's initial claim for 
service connection.  The two VA examinations, conducted some 
two years apart by two different examiners, revealed that her 
memory was "intact" and "3/3," respectively.  This 
evidence, combined with the absence of any lay or medical 
evidence referring to a memory problem either during or after 
service, persuades the Board that the veteran did not incur 
memory loss incident to active service.  Similarly, given 
this absence of evidence, the Board does not find any 
objective indication of memory loss such as is necessary to 
support an award of service connection under 38 U.S.C.A. 
§ 1117, as amended. 


IV.  Service Connection for a Major Depressive Disorder

The September 1999 VA examination report referenced above 
records the veteran's report of experiencing psychiatric 
difficulty when she returned from Desert Storm-in particular 
mood swings.  The veteran related fighting depressive periods 
without seeking medical or counseling assistance until 1994, 
at which point she approached a church counselor.  The 
veteran also reported that her family physician diagnosed 
depression in 1996 and prescribed Prozac.  Service medical 
records from 1984 through 1996 show no treatment for, or 
complaints of, depression.  Moreover, the earliest medical 
record relating to depression is a January 1998 treatment 
note relating an assessment of "mild depression suspected."  
The note also noted a prescription for Prozac.  The two VA 
examination reports reflect diagnoses of a major depressive 
disorder with varying levels of functional impairment.  Given 
the absence of evidence of treatment for, or complaints of, 
depression during service and the absence of evidence of a 
manifestation of a psychosis to a compensable degree within a 
year after service, see 38 C.F.R. §§ 3.307, 3.309 (2001), the 
Board finds that the veteran's depression was not incurred 
in, or aggravated by, active service.  

A major depressive disorder is a known clinical diagnosis 
that has not been determined to warrant a presumption of 
service connection under 38 U.S.C.A. § 1117.  Further, it is 
not an unexplained chronic multi-symptom illness defined by a 
cluster of signs or symptoms.  Thus, it does not qualify for 
service connection under 38 U.S.C.A. § 1117, as amended. 

V.  The Veterans Claims Assistance Act of 2000

The Board has considered the duty-to-assist obligations 
prescribed by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), as implemented by VA 
regulations.  66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  In addition to discarding the requirement that a 
claim be well-grounded for the duty-to-assist provisions to 
be triggered, the changes imposed additional notice and duty-
to-assist obligations on VA.  While the provisions with 
respect to the well-grounded claim requirements apply 
retroactively to claims pending before the effective date of 
the law, the remaining statutory provisions have been held to 
have no retroactive application.  Dyment v. Principi, 
___F.3d___, Docket No. 00-7075 (Fed. Cir. 2002).  
Nevertheless, the regulatory provisions implementing the 
statute remain in effect and apply to the veteran's claim.  

In this regard, the Board finds that the notice requirements 
of the regulation have been met by the August 1999 letter 
notifying the veteran of the evidence needed to substantiate 
her claims.  Additionally, the Board is not aware of any 
records relevant to the issues addressed herein that have not 
been associated with the claims file.  

As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of service connection, the Board notes that such development 
is to be considered necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  1) competent 
evidence of diagnosed disability or symptoms of disability, 
2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and 3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  66 Fed. Reg. 45630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4).  In this 
case, there is no indication that the veteran has memory 
loss, and there is no indication, except by way of 
unsupported allegation, that a major depressive disorder or 
migraine headache disorder may be associated with military 
service.  Consequently, given the standard of the new 
regulation, the Board finds that VA did not have a duty to 
assist that was unmet.  Therefore, the Board concludes that a 
remand will serve no meaningful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Service connection for a major depressive disorder claimed as 
due to an undiagnosed illness is denied.

Service connection for migraine headaches claimed as due to 
an undiagnosed illness is denied.

Service connection for memory loss claimed as due to an 
undiagnosed illness is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

